Citation Nr: 0900360	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and from April 2002 to April 2003.  He had 
additional active duty for training and inactive duty 
training, including a period in May 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO in October 2007 
and at a hearing at the RO before a Member of the Board in 
October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran sustained an 
injury of his low back in a parachute accident in May 1980.  
Lumbar strain was diagnosed at that time.  There are 
indications that he was treated and the pathology resolved.  
The veteran was examined by VA in April 2004 at which time 
chronic lumbosacral strain was diagnosed.  At that time, it 
was noted that the examiner had not been able to review the 
veteran's medical records, including military records.  These 
were reviewed by the examiner for an August 2006 addendum at 
which time the examiner rendered an opinion that the 
veteran's current diagnosis of degenerative disc disease of 
the lumbosacral spine had absolutely no relationship with the 
injury suffered while parachuting during service.  

In an August 2005 statement; however, the veteran's private 
physician rendered an opinion that he believed that the 
veteran's years of jumping in the military were causally 
related to the veteran's ongoing debilitating back pain and 
had contributed to the degenerative changes seen in the 
lumbar spine.  Reportedly this physician had been treating 
the veteran for back pain, and related the pathology to the 
over 80 jumps that had been accomplished.  This examiner's 
treatment records have not previously been sought, but may be 
probative in view of the conclusion stated.  

The veteran, during his hearing before the undersigned, 
stated that he had had complaints of back pain and several 
injuries in the years since his parachute accident in May 
1980, but that they were all aggravations of that initial 
injury.  There is, alternatively a 1997 record noting a 
history of back pain from civilian employment when moving 
pipe in 1990.  Where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these 
circumstances the matter must be remanded for additional 
development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, with the assistance of 
the appellant as indicated, attempt to obtain 
clinical records from all treating 
physicians, particularly Dr. D. C. S., who 
provided information in 2005 said to be based 
on treatment of the veteran.  Appellant 
should assist in locating and obtaining these 
records as needed.  Again records, not 
additional statements should be requested and 
appellant's assistance should be requested as 
needed.  If the attempt to obtain records is 
unsuccessful documentation of the attempts 
made should be set out in the claims folder.

2.  Thereafter, but whether or not records 
are obtained, the RO/AMC should arrange for 
the veteran to undergo a VA medical 
examination, by an examiner who has not 
previously examined the veteran, to ascertain 
the current nature and etiology of his low 
back disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the low 
back injury sustained in the parachute 
accident in May 1980, or to the repeated 
service related parachute jumps in which the 
veteran reportedly took part.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached, and should to 
the extent possible, reconcile the various 
opinions on file.  If a determination can not 
be made without resort to speculation, that 
too should be noted.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



